                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION

ANTHONY DUANE MILLS, # 207420                                                           PLAINTIFF

VERSUS                                                 CIVIL ACTION NO. 5:18-cv-24-KS-MTP

TRAVIS PATTEN and ADAMS
COUNTY, MISSISSIPPI                                                                  DEFENDANTS


                                              ORDER

       This cause came before the Court upon the Report and Recommendation of the United

States Magistrate Judge [45] entered in this matter on July 17, 2019 regarding Defendants’ Motion

for Summary Judgment [40]. Having fully reviewed the same, as well as having reviewed

Plaintiff’s objections [50], 1 and otherwise being duly advised in the premises, this Court finds that

said Report and Recommendation [45] should be adopted as the opinion of this Court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and Defendants’ Motion for Summary Judgment

[40] is hereby granted. A separate judgment will be entered herein in accordance with this Order

as required by Rule 58 of the Federal Rules of Civil Procedure.

        SO ORDERED AND ADJUDGED this 30th day of September 2019.



                                                        /s/ Keith Starrett __________________
                                                        KEITH STARRETT
                                                         UNITED STATES DISTRICT JUDGE




1
 The Plaintiff did not respond to the Motion for Summary Judgment, and his Objections to the Report
and Recommendation were merely an attempt to rehash the facts of the case and belatedly submit
evidence.
